IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 300 MAL 2015
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
BRYAN GERARD WEIPERT,         :
                              :
              Respondent      :


COMMONWEALTH OF PENNSYLVANIA, : No. 301 MAL 2015
                              :
               Petitioner     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
KENNETH J. STEWART, SR.,      :
                              :
               Respondent     :


COMMONWEALTH OF PENNSYLVANIA, : No. 302 MAL 2015
                              :
               Petitioner     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
NATHAN MICHAEL MINNICH,       :
                              :
               Respondent     :


COMMONWEALTH OF PENNSYLVANIA, : No. 303 MAL 2015
                              :
            Petitioner        :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
           v.                           :
                                        :
                                        :
DUSTIN BLAKELY GROFF,                   :
                                        :
                  Petitioner            :


                                     ORDER


PER CURIAM

     AND NOW, this 19th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.




      [301 MAL 2015, 300 MAL 2015, 302 MAL 2015 and 303 MAL 2015] - 2